J-S36032-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                :     IN THE SUPERIOR COURT OF
                                             :          PENNSYLVANIA
                                             :
               v.                            :
                                             :
                                             :
 ROBERT STEPHEN FLEMING                      :
                                             :
                     Appellant               :     No. 1404 EDA 2017

           Appeal from the Judgment of Sentence November 23, 2015
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0003920-2014


BEFORE: GANTMAN, P.J., DUBOW, J., and KUNSELMAN, J.

JUDGMENT ORDER BY DUBOW, J.:                           FILED DECEMBER 18, 2020

       Appellant Robert Stephen Fleming appealed his Judgment of Sentence

imposed after a jury convicted him of committing repeated sexual assaults of

his minor daughter. This Court affirmed his Judgment of Sentence but vacated

Appellant’s Sexually Violent Predator (“SVP”) designation pursuant to

Commonwealth v. Butler, 173 A.3d 1212 (Pa. Super. 2017) (Butler I).

See Commonwealth v. Fleming, No. 1404 EDA 2017 (Pa. Super. filed Oct.

10,    2018   (vacating   and    remanding       for   notification   of   registration

requirements). The Commonwealth filed a Petition for Allowance of Appeal

with the Pennsylvania Supreme Court, which that Court granted. The Supreme

Court summarily vacated our Order and remanded the case to this Court for

reconsideration in light of Commonwealth v. Butler, 226 A.3d 972 (Pa.
J-S36032-18



2020) (Butler II). Our reconsideration is now the sole issue now before this

panel.1, 2

       Relevant Background

       Relevant to our review, we note the following background. The same

day that the sentencing court imposed an aggregate term of 37 to 86 years’

incarceration, it adjudicated Appellant a sexually violent predator (“SVP”) and

informed Appellant of his lifetime registration requirement under the Sex

Offender Registration and Notification Act (“SORNA”) at 42 Pa.C.S.A. §§

9799.10-9799.41, as both a Tier III offender and a SVP. On appeal, this Court

affirmed Appellant’s Judgment of Sentence in all respects, but sua sponte

vacated Appellant’s SVP status pursuant to Commonwealth v. Muniz, 164

A.3d 1189 (Pa. 2017), and Commonwealth v. Butler, 173 A.3d 1212 (Pa.

Super. 2017) (Butler I), allowance of appeal granted, __ A.3d __ (Pa. 2018).

We then remanded the case to the trial court for the sole purpose of issuing

____________________________________________


1 Because the Pennsylvania Supreme Court did not vacate our affirmance of
Appellant’s Judgment of Sentence and remanded solely to reconsider our
previous sua sponte vacatur of Appellant’s SVP status, our disposition of the
issues raised in Appellant’s Brief addressed in Commonwealth v. Fleming,
No. 1404 EDA 2017 (Pa. Super. filed Oct. 10, 2018), remains the same.

2 On December 11, 2020, Appellant filed a “Motion for Discharge” challenging
the trial court’s subject matter jurisdiction. He argues that the legislature
improperly enacted and wrongly published the statutes under which the
Commonwealth charged him, and his convictions are, thus, void ab initio.
Motion for Discharge, at 6-13, 27-29, 34-35, 39-41. Based on our review of
relevant authority, we conclude the trial court properly exercised subject
matter jurisdiction and Appellant’s contentions are meritless. We, thus, deny
Appellant’s Motion for Discharge with prejudice.


                                           -2-
J-S36032-18



appropriate notice of Appellant’s registration obligation under 42 Pa.C.S.A. §

9799.23. The Commonwealth filed a Petition for Allowance of Appeal with the

Pennsylvania Supreme Court.

        During the pendency of the allocatur petition, the Pennsylvania Supreme

Court reversed Butler I. See Commonwealth v. Butler, 226 A.3d 972 (Pa.

2020) (Butler II). The Supreme Court then granted allowance of appeal in

the instant case, summarily vacated our prior Order directing remand to the

trial court, and remanded to this Court for reconsideration in light of Butler

II.

        Butler I and II

        This Court based its previous sua sponte remand on Butler I. In Butler

I, this Court concluded that, in light of Muniz, “Section 9799.24(e)(3) of

SORNA      [regarding       SVP   designation]   violates    the   federal    and   state

constitutions because it increases the criminal penalty to which a defendant is

exposed without the chosen factfinder making the necessary factual findings

beyond a reasonable doubt.” Butler I, 173 A.3d at 1218.3 However, on March

26, 2020, our Supreme Court reversed this Court’s decision in Butler I. See

Butler II, 226 A.3d 972, 976 (Pa. 2020).

        In Butler II, the Pennsylvania Supreme Court concluded that the SVP

designation—as       well    as   the   registration,   notification,   and   counseling

____________________________________________


3   The Muniz Court relied on Apprendi and Alleyne, infra.




                                           -3-
J-S36032-18



requirements specific to SVPs—“do not constitute criminal punishment and

therefore the procedure for designating individuals as SVPs under Section

9799.24(e)(3) is not subject to the requirements of Apprendi[4] and

Alleyne[5] and remains constitutionally permissible.”   Id.   In other words,

pursuant to Butler II, SVP designation is not a criminal punishment and, as

such, passes muster under both Apprendi and Alleyne.

       Thus, pursuant to Butler II, we cannot conclude that Appellant’s SVP

designation under SORNA is unconstitutional.       Accordingly, Appellant’s

sentence is legal. We, thus, affirm Appellant’s Judgment of Sentence.

       Motion for Discharge denied with prejudice. Judgment of Sentence

affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/18/20



____________________________________________


4 Apprendi v. New Jersey, 530 U.S. 466 (2000) (holding that any facts,
other than the fact of a prior conviction, that subject a defendant to any
additional penalty beyond a statutory maximum must be submitted to a jury
and be found proved beyond a reasonable doubt).

5 Alleyne v. United States, 570 U.S. 99 (2013) (holding that any fact other
than a prior conviction that triggers a mandatory minimum sentence must be
found by a jury beyond a reasonable doubt).


                                           -4-